Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 21, 2020

                                      No. 04-20-00091-CV

                                       Matthew L. WEBB,
                                           Appellant

                                                 v.

                                            HEB LP.,
                                            Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020CI00522
                           Honorable Aaron Haas, Judge Presiding


                                         ORDER
         Appellant filed a notice of appeal on February 10, 2020. Thereafter, appellant filed a
statement of inability to afford payment of costs. It is therefore ORDERED that the clerk of this
court provide a copy of appellant’s statement of inability to afford payment of costs to the other
parties, the trial court clerk, and the court reporter. It is FURTHER ORDERED that any
objection to appellant’s indigence must be filed on or before March 2, 2020. If no objection is
filed, the appellant will be deemed indigent for purposes of this appeal, and the trial court clerk
and the court reporter will be required to file the clerk’s record and reporter’s record in this
appeal without payment of costs on or before April 1, 2020.


                                                      _________________________________
                                                      Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of February, 2020.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court